internal_revenue_service number release date index number ------------------------------------------ --------------------------------- -------------------------------------------- ------------------------------ --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-127884-12 date date legend ty ------- ------------------------------------------- --------------------------- -------------------------- ------------------------------------------------ ------------------- -------- ------- taxpayer law firm shareholder corporation individual year year accounting firm ---------------------------------------- - accounting firm ------------------------------------------------------- date -------------------------- dear ------------- this responds to a letter dated date submitted by law firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and law firm and accompanied by affidavits and penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-127884-12 facts taxpayer is a domestic_corporation wholly owned by shareholder with a calendar taxable_year taxpayer was formed to serve as an interest charge domestic_international_sales_corporation ic-disc and has established a commission arrangement with corporation in summer of year individual an officer of corporation and taxpayer met with accounting firm to discuss establishing an ic- disc to be used in connection with corporation’s export-sales activities accounting firm had previously served as corporation’s general tax counsel and income_tax preparer for more than years accounting firm noted that it had limited experience working with ic-discs and suggested that individual contact accounting firm individual met with accounting firm which explained the general tax benefits and certain technical tax aspects of the ic-disc regime including how an ic-disc commission is calculated based on these conversations and further conversations with accounting firm corporation decided to form an ic-disc individual informed accounting firm and accounting firm about this decision during these discussions neither accounting firm nor accounting firm advised individual or any other principal of corporation of the requirement to file form 4876-a to elect ic-disc status taxpayer was incorporated as a domestic_corporation on date in year individual contacted accounting firm about the preparation of taxpayer’s form_1120 ic-disc interest charge domestic_international_sales_corporation return for taxpayer’s first taxable_year accounting firm explained that it understood that accounting firm would be preparing the returns individual responded that that was not his intent and asked accounting firm to prepare all of the tax filings for taxpayer while accounting firm worked to assemble the information necessary to prepare taxpayer’s tax_return it was unable to locate any evidence that form 4876-a had been filed for taxpayer accounting firm contacted individual who responded that he was not aware that such a form was required to be filed and to the best of his knowledge it had not been filed accounting firm also contacted accounting firm to ask if accounting firm had filed form 4876-a for taxpayer but it had not filed the form either accounting firm accounting firm and individual then met with law firm which advised individual to submit a request for relief under sec_301_9100-3 for an extension of time to file the ic-disc election effective date law and analysis sec_992 provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day as used in this letter the terms ic-disc and disc have the same meaning plr-127884-12 period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i treas reg b provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year beginning date the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies plr-127884-12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _____________________________________ christopher j bello chief branch office of associate chief_counsel international cc
